Citation Nr: 0310070	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, chondromalacia and degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


INTRODUCTION

The veteran had active service from March 1991 to March 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of Buffalo, New 
York Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

In April 2002 the Board undertook further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The development has 
been completed.  However, in view of the Federal Circuit's 
opinion, the case must be remanded for review by the RO.

It also appears that the veteran has not been provided with 
specific notice of what evidence he is responsible for 
obtaining, and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, this case is remanded for the following:

1.  The RO should provide the veteran 
with a VCAA notice letter.  The veteran 
is advised that he has one year from the 
date of that letter to submit the needed 
evidence.  Unless he indicates that he 
has not evidence to submit or waives the 
one-year period, the Board cannot 
adjudicate his claim until the one-year 
period has expired.

2.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its July 2000 supplemental 
statement of the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


